Citation Nr: 1713183	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel








INTRODUCTION

The Veteran served in the Texas Army National Guard in 2007 and 2008.  He had an initial period of active duty for training (ACDUTRA) from May 2007 to November 2007.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before a Decision Review Officer in a June 2015 hearing.  A copy of the hearing transcript is associated with the claims file.

This matter was previously before the Board in March 2016.  The claim was remanded to afford the Veteran a hearing before the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2016).  However, after scheduling the August 2016 hearing, the Veteran, through his representative, requested that it be canceled and for his appeal to be sent to the Board without a hearing.  

During the course of the appeal, the Veteran was represented by Hill and Ponton, P.A.  In September 2016, Hill and Ponton submitted a letter informing that it was withdrawing from representation in the appeal.  Under 38 C.F.R. § 20.608 (b) (2016), representation may be withdrawn after the certification of appeal if a motion showing good cause for the withdrawal is submitted.  The attorney stated that she and the Veteran had come to irreconcilable differences with respect to the plan of development for the claim and that the continuation of representation by the attorney would be unethical.  A copy of this correspondence was sent to the Veteran by electronic mail.  The Veteran's response to counsel's withdrawal is not part of the record.  As good cause has been shown for withdrawal of representation, the motion has been granted.  See 38 C.F.R. § 20.608 (b).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

Upon review of the record, the Board finds that additional development is necessary to ensure that the Board's instructions are fulfilled.  

The Veteran claims that he has a heart condition caused by his military service.  Specifically, the Veteran claims that he suffered from chest pains and palpitations throughout his service.  He asserts that on one instance, it even caused him to fail his physical fitness test.  His Service Treatment Record (STRs) reflected complaints of chest pains and palpitations in October 2007 and that he was subsequently assessed with tachycardia at the Moncreif Army Hospital.  An October 2007 treatment record at Columbia Heart also reflected complaints of both shortness of breath and chest pains.  The Veteran asserts that he continues to suffer from a heart condition post-service.

The Veteran was afforded a VA examination in June 2010 in relation to his claim.  During the clinical interview, he reported being told he had arrhythmias and cardiomyopathy in 2007 while in service.  Symptoms at that time were chest pain, shortness of breath, and palpitations.  The Veteran described his current symptoms as seeing blue spots, dizziness when walking and talking for an undetermined time, and daily palpitations.  An EKG showed signs of sinus bradycardia with sinus arrhythmias but was otherwise normal.  Chest x-rays showed a normal heart size.  The examiner diagnosed arrhythmias.  The Veteran reported intermittent palpitation, noted by the examiner, and the EKG test showed sinus bradycardia with sinus arrhythmias.  The examiner noted that the finding should not cause palpitation but did not offer an explanation as to the cause of such palpitations and shortness of breath.  In his concluding remarks, the examiner found no signs or features of hypertrophic cardiomyopathy, arrhythmogenic RV dysplasia, long QTC or Wolfe-Parkinsons White.  The examiner also noted that there was no medical evidence of heart disease.

Shortly thereafter, the Veteran submitted a statement in July 2010 contending that he had an enlarged heart as a result of his heart being overworked.  Furthermore, he has experienced palpitations throughout the day on a daily basis.  
Later, in February 2012, the Veteran visited the emergency department at St. Luke's Hospital with complaints of chest pain and palpitations that had onset during the previous night.  Chest x-rays were provided, showing well expanded and clear lungs and heart size at the upper limit.  Mediastinal contours and regional osseous structures were all unremarkable.  The interpreting professional reached an impression of no acute cardiopulmonary disease.  An EKG was normal at that time as well.  The physician did not opine as to the cause of the Veteran's chest pains and palpitations.  

The Board finds that while the July 2010 VA examination is extensive, it is not adequate for adjudication purposes.  The examiner provided no explanation for the Veteran's symptoms of sinus bradycardia with sinus arrhythmias.  In addition, the Veteran's statements and February 2012 emergency department indicate that the Veteran's heart is large, or at the very least, at the upper limits of normal size.  Such symptoms, to include the Veteran's consistent complaints of chest pain, call for a full discussion of any cause of such symptoms and their underlying pathology prior to adjudicating the Veteran's claim. 

In short, the Board notes that the underlying symptoms specifically, sinus bradycardia, tachycardia, and arrhythmias are suggestive of a cardiac abnormally and that another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the nature and etiology of any diagnosed respiratory disorder.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is asked to accomplish the following:

(a)  The examiner must determine what heart disorder the Veteran has.  The examiner must address the October 2007 Moncrief Army Hospital report; 2) October 2007 Columbia Heart treatment record 3) June 2010 VA examination 4) February 2012 St. Luke's Hospital treatment record 

(b)  For any diagnosed heart disorder, the examiner must provide a nexus opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the heart disorder is etiologically related to service.  The examiner must specifically address the Veteran's competent and credible lay statements describing cardiac symptoms since his military service.

(c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the heart disorder is aggravated by the Veteran's military service.

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled with an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


